DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-13 are allowable because the prior art made of record (Butani (US 20190220464 A1), Giovanni et al (US 20140324882 A1) and Evans et al (US 20120215810 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 7, 12 and 13.
Specifically, the prior art Butani teaches the limitations of claims 1 and 12: A computer-implemented method for executing aggregate queries of composite relationships from an Entity-Relationship (ER) model which sources data from a plurality of heterogeneous and decentralized databases (Fig 4, [0006], “Entity-Relationship (ER)”), comprising the steps of:
a. maintaining an ER model comprising a plurality of entities En for which data exists in one or more databases, and one or more relationships rn between those entities (Fig 4, [0006], “Entity-Relationship (ER)”, [0015], “dependencies information may comprise information describing relationships (e.g., hierarchical or non-hierarchical) between different fields (e.g., columns) of database data.”); 
b. receiving an aggregate query relating to a composite relationship cr (rl, r2) involving entities El, E2 and E3 wherein rl is a relation between El and E2, and wherein r2 is a relation between E2 and E3 (see query A, [0105], and Fig 2, composite relationship involving entities “Store_return”, “Date”, “Customers” and “Store”, [0006]); 
i. if all entities El, E2 and E3 are defined in tables of a common database system supporting join and aggregate operations, selecting a join strategy defining a join operation between the tables containing El, E2 and E3 and aggregating the join results based on one dimension of E2 ([0019], Aggregate-Join, Fig 12A, [0167]-[0169], see also Fig 12B, "Store_Returns" fact table and "Store", “Store_Sales” dimension tables can be joined based upon columns 1208 and 1210 and 1216, which exhibit a foreign key-primary key relationship (joining the fact records with the dimension records), then aggregating the join results by “group by”); 
Also Giovanni teaches the limitations of claims 1 and 12: A computer-implemented method for executing aggregate queries of composite relationships from an Entity-Relationship (ER) model which sources data from a plurality of heterogeneous and decentralized databases (Fig 1, [0015]- [0016] data record relationship structure and data storage 501 of Fig 5, [0067]), comprising the steps of:
a. maintaining an ER model comprising a plurality of entities En for which data exists in one or more databases, and one or more relationships rn between those entities (Fig 1,[0015]- [0016] data record relationship structure); 
b. receiving an aggregate query relating to a composite relationship cr (rl, r2) involving entities El, E2 and E3 wherein rl is a relation between El and E2, and wherein r2 is a relation between E2 and E3 (Fig 1, [0015]- [0016]  composite relationship involving entities “Museum”, “ArtWork” and “Artist” wherein rl “N:N” ("N:N" ratio being representative of this "one or more"-to-"one or more" relationship) and r2 “N:1” ("N:1" ratio being representative of this "one or more"-to-"one" relationship)); and
Finally, Evans teaches the limitations of claims 7 and 13:  A computer-implemented method for executing aggregate queries (see Fig 1D, aggregate queries involving tables “Course”, “Department”, “School”, see also [0004], [0016], parse a syntactic database query) of composite relationships from an Entity-Relationship (ER) model which sources data from a plurality of heterogeneous and decentralised databases (Fig 1B, system catalog with tables. [0018], [0024], The system catalog, in some implementations, may be used for tracking the database entities (e.g., tables, views, documents, etc.) and database links (e.g., foreign key links, composite links, associations, relationships, references, etc.). relationships between entities), comprising the steps of. 
a. maintaining an ER model comprising a plurality of entities En for which data exists in one or more databases, and one or more relationships rn between those entities ([0004], “The database may include a relational database.  The system catalog may include a respective cardinality associated with each of the named links.  The respective cardinality may include one of (a) a one-to-one correlation, (b) a one-to-many correlation, and (c) a many-to many correlation.” [0018], [0024], The system catalog, in some implementations, may be used for tracking the database entities (e.g., tables, views, documents, etc.) and database links (e.g., foreign key links, composite links, associations, relationships, references, etc.). relationships between entities”, see also [0037], “A series of link operators 137 may illustrate relationships between the entities 132, 134, 136, and 138, for example based upon explicit relationships as established in the creation of the database, such as foreign key relationships.  In some implementations, the system catalog 130 may include a cardinality of each of the link operators 137 (e.g., one-to-one, one-to-many, many-to-many)” and [0038]).
But all fail to teach:
The limitations of claims 1 and 12: c. optimizing the computation of the aggregate query by selecting an aggregation strategy according to the relation between entities El, E2 and E3, such that: 
ii. if entities El and E3 are each mapped to foreign key attributes of E2, selecting a single table aggregation strategy defining a regular aggregation of entities E2; iii. if the entity E2 is mapped to a foreign key attribute in both entities El and E3, selecting a semi-join aggregation strategy defining a semi-join operation between tables containing El and E3, and filtering records from E3 using record identifiers of E2 from the foreign key attribute of E1; and iv. if the entity E3 is mapped to a foreign key attribute of entity E2, selecting a semi- join aggregation strategy defining a semi-join operation between tables 23containing El and E2, and a regular aggregation based on the foreign key attribute from E2 that is mapped to E3.  and
the limitations of claims 7 and 13: b. generating a list of recommended composite relationships cr(rl, r2) involving entities El, E2 and E3 wherein r1 is a relation between El and E2, and wherein r2 is a relation between E2 and E3, wherein said list is ranked by relevance; 
c. presenting said list to a user; 
d. receiving an aggregate query relating to a composite relationship in said list; and 
e. evaluating said aggregate query.

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.
5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Wang et al (US 20160055233 A1)
Leyba (US 20150220601 A1) 
Adya et al (US 20080228697 A1)


CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169